Title: To Thomas Jefferson from David Campbell, 29 September 1792
From: Campbell, David
To: Jefferson, Thomas



Sir
Territory of the United States South of the River Ohio. Jefferson County Septr. 29th. 1792

This is the first certain Conveyance I have had, to acknowledge the receipt of your favour. I feel myself highly honoured.
If I trouble you, Sir, in the multiplicity of your business, you will excuse me, because it will be for information.
In no Era of the Universe, nor under no Constitution or form of Government would I rather have lived, than that of the United States of America, when principally administered by a Washington and a Jefferson. Unless my curiosity would lead me to a Desire to have lived in the time of the Messiah, induced by some divine afflatus of all the historical and philosophical knowledge I at this day possess. I am with the purest Sentiments of Esteem & Regard your Obt. Servt

David Campbell

 